—Order unanimously affirmed without costs. Memorandum: Family Court properly awarded custody of two of respondent’s children to petitioner, the children’s grandmother. Petitioner met her burden of establishing the existence of extraordinary circumstances based on respondent’s voluntary relinquishment of the children to petitioner’s care from 1988 until 1996, together with the unstable lifestyle of respondent, the violent and abusive environments created by paramours of respondent, and the attachment of the children to petitioner (see, Matter of Michael G. B. v Angela L. B., 219 AD2d 289, 292-293). Thus, the court properly considered the best interests of the children (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 544; see also, Matter of Pamela S. S. v Charles E., 280 AD2d 999 [decided herewith]), and the record supports the court’s determination that the best interests of the children are served by the award of custody to petitioner (see, Matter of Paul C. v Tracy C., 209 AD2d 955, 956). We have considered respondent’s remaining contention and conclude that it is without merit. (Appeal from Order of Niagara County Family Court, DiFlorio, J.H.O. — Custody.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.